Candler, J.
(After stating the foregoing facts.) No question is made as to the fitness of either of the parties to the action to have charge of small children, or of their financial ability to take care of them. The only issue raised by the evidence is whether or not such a clear and definite contract of relinquishment wasmáde by the father as to warrant the habeas-corpus court in awarding the minor children to the grandfather rather than to the father. This case, in its facts, bears a striking resemblance to the case of Miller v. Wallace, 76 Ga. 479. That case, like this, was a contest between the father and the maternal grandparents of a minor child. It appeared that the mother of the child, shortly before her death, expressed the wish that her mother and father should take, care for, and raise her child; and that the father of the child stated that as his wife wanted her mother to have the baby, she should do so. About a month after his wife’s death, the father of the child stated'that he wanted his mother-in-law to take the child and raise her as she had her own daughter, and make such a woman of her. The father subsequently, *212by stratagem, gained possession of the child, and the grandparents brought habeas corpus. The trial court awarded the child to the grandparents, but on writ of error to this court the judgment was reversed. It was held: Prima facie the right of custody of an infant is in the father, and where this is resisted upon the ground of his unfitness for the trust, or other- cause, a proper regard for the sanctity of the parental relation will require that the objection be sustained by clear and satisfactory proofs; and a clear and strong case must be made to sustain an objection to the father’s right. Where it is insisted that the father has relinquished his right to the custody of his child to a third person by contract, the terms of the contract, to have the effect of depriving him of his control, should be clear, definite and certain.” Tested by this rule, we think the judge of the superior court was justified in holding that the habeas-corpus judge had not made a proper use of the discretion vested in him. ’ It is true that there was positive evidence that the father promised the grandfather that he should ‘have the children during the latter’s lifetime; but this evidence was as positively contradicted by witnesses for the defendant; and the circumstances were not such as to make out the clear, convincing case required by the ruling in Miller v. Wallace, supra, before the father could be deprived of the custody and control of his children. Looney and his wife had persistently urged Martin to give them the children, and he had stubbornly refused to listen to such a proposal. On all occasions, whenever the circumstances warranted,' Martin had asserted his right to the possession of the children, and had stated that he would never give them to anybody. Apparently he had placed the children with the Looneys only temporarily, until he could make some arrangement of a permanent nature. During this time he had continued to contribute to their support. In contracting a second marriage he had made special provision for his children, and had it clearly understood that they were to have a home with him. All these circumstances throw a cloud over the statement of the witnesses that Martin agreed that Looney should have the children during his lifetime, and give the case a doubtful aspect. It is not the “ clear and strong case ” which the law requires as showing a relinquishment of the parental right. As was said in the case of Lamar v. Harris, 117 Ga. 997, “the *213law does not fly in tbe face of nature, but ratber seeks to act in barmony with it;” and therefore more than the usual proof is required to sustain a case based upon the contention that a father, fit and able to care for his offspring, has yoluntarily relinquished his right to its custody and control. For these reasons we conclude that the court helow properly sustained the certiorari.

Judgment affirmed.


All the Justices concur, except Simmons, C. J., absent.